People v Castro (2016 NY Slip Op 06739)





People v Castro


2016 NY Slip Op 06739


Decided on October 13, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2016

Friedman, J.P., Richter, Feinman, Kapnick, Kahn, JJ.


1880 2650/09

[*1]The People of the State of New York, Respondent,
vMario Castro, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Katherine M. A. Pecore of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Matthew B. White of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Barbara F. Newman, J.), rendered August 14, 2013, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The court's Molineux ruling was a proper exercise of discretion. Although the court initially precluded the People from eliciting that defendant had previously committed a burglary with the other two perpetrators of the charged crime, the court properly permitted the People to ask a witness about that incident to clarify testimony elicited on cross-examination. That witness played a similar role in the prior burglary as he did in the burglary in the instant case, namely, planning the incident with the other two, targeting a building with which he was familiar, and staying away from the scene while the other two committed the burglary. In the absence of this information, the witness's testimony about the manner in which he planned the instant offense with the other two could have seemed confusing or implausible (see People v Massie, 2 NY3d 179, 184 [2004]; People v Rojas, 97 NY2d 32 [2001]). Nor does it avail defendant to challenge the testimony of another witness, who did not actually refer to any uncharged crimes (see People v Hernandez, 137 AD3d 603, 603-604 [1st Dept 2016], lv denied 27 NY3d 1133 [2016]; see People v Enoch, 221 AD2d 253, 254 [1st Dept 1995], lv denied 88 NY2d 965 [1996]). Moreover, any error in the court's ruling was harmless in light of the overwhelming evidence of defendant's guilt, as well as the implausibility of his defense (see People v Crimmins, 36 NY2d 230 [1975]).
Defendant did not preserve his contentions that the court should have given an accomplice corroboration charge and that the prosecutor should have corrected a witness's allegedly false testimony, and we decline to review them in the interest of justice. As an alternative holding, we find that there was no need for an accomplice charge, nor was there any "false" testimony to correct, and that any error was harmless in any event. We have considered [*2]and rejected defendant's other argument concerning the court's charge.
We perceive no basis for reducing the sentence, or running it concurrently with defendant's sentence on another conviction.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2016
CLERK